t c summary opinion united_states tax_court jesse williams jr and gwendolyn f williams petitioners v commissioner of internal revenue respondent docket no 2423-07s filed date jesse williams jr and gwendolyn f williams pro sese susan m fenner for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue case with respect to petitioners’ tax_year respondent determined a dollar_figure deficiency solely attributable to the percent additional tax of sec_72 on an early withdrawal from a qualified_retirement_plan we consider whether respondent’s determination was in error background petitioners resided in texas at the time their petition was filed they timely filed a joint return of income petitioner jesse williams retired from his job pincite years of age and during when he wa sec_55 he withdrew dollar_figure from his qualified_retirement_plan petitioners included the dollar_figure in income and paid tax on that amount on their return petitioners also reported a dollar_figure deduction for medical_expenses mr williams being aware of the 10-percent tax on early2 withdrawal reviewed the statutory exceptions to the additional 10-percent tax his review resulted in his belief that two exceptions applied he thought that the medical expense and distribution after age exceptions applied to his situation he computed the amount of withholding_tax he had paid and figured that a dollar_figure withdrawal from his qualified_retirement_plan would result in no tax in excess of the withholding_tax or a in the context of this case early means before the date petitioner turned 59½ small refund accordingly he relied on his interpretation of the age exception rather than the medical exception if he had relied on the medical exception and withdrawn dollar_figure from his retirement_plan there would not have been a 10-percent additional tax determined against petitioners and they would have received a larger refund based on the amount of available withholding_tax respondent determined that the age exception was not applicable but that the medical exception did apply because the dollar_figure withdrawal exceeded the medical_expenses the percent additional tax applied and resulted in a dollar_figure deficiency determination discussion sec_72 provides for an additional tax of percent on withdrawals from qualified_retirement_plans sec_72 provides for several exemptions from the additional tax the following two exceptions are relevant a in general --distributions which are-- from service after attainment of age v made to an employee after separation b medical_expenses --distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care respondent agrees that petitioners are entitled to the medical expense exception of sec_72 but contends that mr williams’s withdrawal does not fall within the age exception of sec_72 respondent interprets the phrase made to an employee after separation_from_service after attainment of age as meaning that the employee must have separated from employment after becoming conversely petitioners interpret the phrase as meaning that so long as a participant has attained age and is separated the participant meets the exception from the additional 10-percent tax for early withdrawal respondent directs our attention to the following legislative_history underlying the age exception in all cases the exception applies only if the participant has attained age on or before separation_from_service thus for example the exception does not apply to a participant who separates from service at age and pursuant to the early retirement provisions of the plan begins receiving benefits at or after age h conf rept vol ii at ii-456 to ii-457 1986_3_cb_1 on the basis of that explanation any possible ambiguity in sec_72 would be resolved petitioners contend that their interpretation of the subject statute was a reasonable one and in these circumstances it is unfair to subject them to additional tax especially because they had other options to avoid it unfortunately there is no reasonable_cause exception applicable to the imposition of the sec_72 10-percent additional tax in addition the statute does not provide the secretary with discretion to waive the additional tax the court in reading petitioners’ documents and hearing their explanations and testimony recognizes that petitioners are thoughtful and intelligent in spite of their intelligence in their attempt to be good citizens and to pay their rightful share of tax they were tripped up by the complexity and the sometimes ambiguous nature of the tax law we are truly sympathetic to petitioners’ situation and commend them for their forthright attempt to be good citizens unfortunately we are without authority to change the result in this case to reflect the foregoing decision will be entered for respondent even respondent in his brief expressed sympathy for petitioners’ plight but explained that there was no statutory remedy for this type of situation
